Citation Nr: 1609920	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for testicular cancer, for purposes of accrued benefits.

2.  Entitlement to service connection for Raynaud's disease, for purposes of accrued benefits.

3.  Entitlement to service connection for an organic brain syndrome, for purposes of accrued benefits.

4.  Entitlement to service connection for hearing loss, for purposes of accrued benefits.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU), for purposes of accrued benefits.

6.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to July 1969.  The Veteran died in September 2005.  The Appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

Service connection for testicular cancer was initially denied in an April 1994 rating decision.  The Veteran was notified of this decision and did not appeal.  Thus, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156 (c) must be applied in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

When this claim was pending, before the Veteran's death, the Veteran submitted service personnel records that existed but were not part of the record at the time of the April 1994 rating decision.  The Veteran submitted an October 1968 service record showing that his overseas tour was extended and an April 1969 record showing his air transportation arrangements.  These records are relevant to the claim for service connection for testicular cancer since the Veteran is alleging his service in Vietnam led to the cancer.  The records existed at the time of the April 1994 decision but were not associated with the claims file at that time.  Thus, the earlier rating decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c)  applies, and the claim for service connection for testicular cancer must be reconsidered.  This issue has been recharacterized as above on the title page.

In July 2009, the appellant submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

A July 2009 Board decision granted service connection for PTSD for accrued benefits purposes.  The issue of service connection for the cause of the Veteran's death and the accrued benefits issues were remanded to afford the appellant a Board hearing and to issue the appellant the proper notice.  The appeal was again remanded to the AOJ in June 2010 to afford the appellant a Board hearing.  A Board hearing was scheduled in April 2015.  The notice letter for the hearing was returned to VA as undeliverable.  The Board finds that the AOJ did not substantially comply with the mandates of the Board remand and this is discussed further in the remand portion of the decision.     

The issues of entitlement to service connection for testicular cancer, Raynaud's disease, and organic brain syndrome for purposes of accrued benefits; entitlement to TDIU for purposes of accrued benefits; and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from February 1968 to July 1969 during the Vietnam Era.   
   
2.  The Veteran died in September 2005 and the immediate cause of death was testicular cancer due to metastases to the liver.   
 
3.  At the time of his death in September 2005, the Veteran had a pending claim for service connection for hearing loss.    
 
4.  The appellant filed a claim for accrued benefits within one year of the Veteran's death. 
 
5.  The Veteran was exposed to acoustic trauma due to explosions, small arms fire, and rocket fire while in active service, he sustained an injury to the right ear on two occasions in active service, and he had left ear hearing loss to an extent recognized as a disability for VA purposes upon service separation audiometric examination in July 1969.  

6.  The Veteran had bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes and it is as likely as not that the bilateral sensorineural hearing loss disability was related to exposure to acoustic trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss for accrued benefits purposes is warranted.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 3.1000 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application). 

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death. 

In addition, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic disease of the nervous system to include sensorineural hearing loss is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The appellant has satisfied the threshold requirements for accrued benefits claim.  The appellant filed a claim for DIC in April 2006.  The Veteran died in September 2005.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  The "claim pending" requirement has been met as well.   

At the time of the Veteran's death in September 2005, the Veteran's claim for service connection for hearing loss was pending.  The claim was denied by the RO in a November 2005, after the Veteran's death and before VA was notified of the Veteran's death.  The claim was not finally adjudicated on or before the Veteran's death.  

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).  

The Board finds that competent and credible evidence establishes that the Veteran had bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The May 2005 VA audiometric examination was as follows: puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 5, 50, 65, and 80 decibels, respectively, and in the left ear were 10, 15, 65, 70, and 80 decibels, respectively.  The diagnosis was moderate sloping to profound sensorineural hearing loss of the right and left ears from 1500 to 8000 Hertz. 

The Board finds that there is competent and credible evidence to establish that the Veteran was exposed to loud noise to include due to explosions and arms fire in active service.  The service records show that the Veteran served in Vietnam from February 1968 to July 1969.  The Veteran's DD-214 reflects that he was a truck mechanic while in Vietnam and there is no indication that he received any medal or decoration evincing combat duty.  However, in various submissions of the Veteran received by VA in connection with his claims, his involvement in assigned duties in Vietnam in working convoys, serving as a machine gunner on a helicopter on one or more occasion, and assisting with casualties and enemy corpses is indicated.  See the February 1992 statement by the Veteran.  There is also credible evidence of the Veteran's base camp being subjected to weaponry fire from the enemy.  Vet Center and other records dating to the 1980s denote credible accounts of the Veteran as to his personal involvement in taking mortar fire or being overrun by enemy forces when stationed at Bac Lieu and other sites.  Service personnel records indicate that the Veteran participated in the Counteroffensive Phase VII campaign in 1968.  

The Veteran, as a lay person, is competent to describe being exposed to loud noise, such as that caused by weapons and explosions, and is competent to describe observable symptoms such as decreased hearing.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

There is competent and credible evidence that demonstrates that the Veteran had left ear hearing loss upon service separation in July 1969.  The service treatment records show that on audiological examination in July 1969 puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 30, 20, 30, 30, and 30 decibels, respectively.  This degree of hearing loss meets the threshold requirements in 38 C.F.R. § 3.385.  The service treatment records show that on audiological examination in December 1966 on entrance examination (converted to ISO units) puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 20, 10, 10, and 10 decibels.  The December 1966 entrance examination audiogram shows normal hearing in the left ear.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The service audiograms do not establish right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The December 1966 entrance audiological examination for the right ear (converted to ISO units) were as follows: puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz  were 15, 10, 10, and 5 decibels.  The July 1969 separation audiological examination for the right ear were as follows: puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 10, 10, and 20 decibels.  Although right ear hearing loss was not specifically diagnosed in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss. See Hensley, 5 Vet. App. at 159.  

The Veteran presented competent and credible evidence of right ear injuries in active service.  At the May 2005 VA examination, he reported that he incurred two tympanic membrane perforations in the right ear in service.  He reported that one occurred as a result of an explosion and one occurred during an airplane flight.  The Veteran, as a lay person, is competent to describe first hand events and observable symptoms.  See Falzone, supra.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For these reasons, the in-service injury to the right ear is established.

The Board finds that the evidence is in equipoise on the question of whether the Veteran's bilateral hearing loss was related to exposure to acoustic trauma in service.  There is competent and credible evidence that the Veteran first began to experience hearing loss symptoms in active service.  At the May 2005 VA audiometric examination, the Veteran provided competent and credible lay evidence that he first began to experience hearing loss in service and the hearing loss was progressive.  The Board finds that the Veteran's lay statements are credible as they have been consistent with his other statements.

The Board also finds that the evidence is at least in relative equipoise on the question of whether the Veteran experienced continuous symptoms of hearing loss soon after service separation so as to warrant presumptive service connection for bilateral sensorineural hearing loss disability under the provisions of 38 C.F.R. § 3.303(b).  The Veteran reported having acoustic trauma in service and symptoms of hearing loss in service and since service.  The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral sensorineural hearing loss disability is related to exposure to acoustic trauma in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss for accrued benefits purposes have been met.  The claim of service connection for bilateral sensorineural hearing loss for accrued benefits purposes is granted.


ORDER

Service connection for bilateral hearing loss, for purposes of accrued benefits, is granted.    


REMAND

In July 2009, the Board remanded the issues of service connection for the cause of the Veteran's death; service connection for testicular cancer, Raynaud's disease, and organic brain syndrome for purposes of accrued benefits; and entitlement to TDIU for purposes of accrued benefits to the AOJ to afford the appellant a Board hearing.  The appeal was again remanded to the AOJ in June 2010 to afford the appellant a Board hearing.  

A Board hearing was scheduled for April 4, 2015, with the March 13, 2015 notice letter for the Board hearing being sent to the appellant at a Bellport, New York address.  The March 2105 VA notice letter was returned to VA as undeliverable.  The appellant did not appear for the scheduled April 2015 hearing and it is not clear if she received notification of the hearing date.  The record shows that a February 2015 VA letter notifying the appellant that she was placed on the list for a Travel Board hearing was sent to the appellant at a Medford, New York address and this letter was not returned.  The Board notes that an April 2010 C&P Master Record Audit indicates that the appellant's address was the Medford, New York address.  On remand, the AOJ should make an attempt to verify the appellant's correct address, and once the appellant's address is verified, the appellant should be scheduled for a Travel Board hearing, and provided with notice of this hearing at her verified address.

Accordingly, the case is REMANDED for the following action:

1.  Verify the appellant's current address.
 
2.  Schedule the appellant for a hearing before a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


